Becker, J.
¶60 (dissenting) Despite his record of sexually violent acts and his failure to complete sex offender treatment while confined, Charles Post asked a jury to find *759that he was unlikely to reoffend if released because he had a voluntary plan. The trial court properly allowed the jury to hear testimony describing the treatment phases that Post failed to complete while he was at the Special Commitment Center (SCC). The majority holds that such evidence was irrelevant and unfairly prejudicial to Post. I respectfully dissent and would affirm the order of commitment.
¶61 A key question for the jury was whether Post was “likely to engage in predatory acts of sexual violence if not confined to a secure facility.”20 They were given a standard instruction explaining that this element “means that the person more probably than not will engage in such acts if released unconditionally from detention in this proceeding.”21 The need to assess Post’s likelihood of reoffending if not confined was a central task for the jury. In this type of proceeding, both sides are properly allowed to present expert witnesses who make risk predictions based on various tests and factors.
¶62 Post’s position was that he was unlikely to reoffend if released, not only because he had a voluntary treatment plan but also because he had already learned what he needed to know to stop himself from reoffending. Post admitted that he had been unable to advance beyond the two introductory stages of the SCC program, but he testified that he had been able to learn enough in an earlier four-month program so that he did not need additional sex offender treatment.22 His wife — the center of his community support team — testified that in her opinion, Post was a “treated sex offender” who had “gone through a lot of treatment thus far.”23 She thought he needed sex offender treatment in the community only to reinforce what he had already learned.
*760¶63 The State was entitled to rebut this testimony by showing that Post was far from being a fully treated sex offender. The relevance of Dr. Anderson’s description of the full six stages of the program at the Special Commitment Center was to show what it takes for a sex offender to be fully treated. The State’s closing argument properly pointed out, without objection, that Post’s failure to go beyond the introductory classes at the SCC showed how much he had yet to learn in order to lower his risk:
[H]e is not going to progress in treatment until he begins to be truthful. He has no concept of an offense cycle. He has never been able to articulate what it was he was thinking while he was waiting for [one of the rape victims] and because he doesn’t know what his offense cycle is, he has no relapse prevention plan. A relapse prevention plan are those external and internal modifications that when he starts to go into cycle, he can do something about it, but he doesn’t know how to do that, nor do any of the members of his support team .... He also has no sexual arousal modification system. This is the class that isn’t taught until the fifth phase of the SCC treatment and the sixth phase. He’s nowhere near there. He’s still struggling with victim empathy.[24]
The State also summarized the results of a study showing that individuals who were treated in a secure facility recidivated at a lower rate than individuals who did not complete treatment in a secure facility. “So community-based treatment is not going to help Charles Post. He needs treatment in a secure facility to give him a chance to get out without reoffending.”25 Such an argument is proper and the evidence supporting it is squarely relevant to the question whether or not a particular individual will likely reoffend if unconditionally released into the community.
¶64 Post inaccurately phrases the question that was before the jury as “whether the state proved a mental *761abnormality that made Post likely to reoffend.”26 That was the question before the jury in People v. Rains, the California case relied on by the majority: whether a diagnosed mental disorder makes the person “ ‘a danger to the health and safety of others in that it is likely that he or she will engage in sexually violent criminal behavior.’ ” People v. Rains, 75 Cal. App. 4th 1165, 1168, 89 Cal. Rptr. 2d 737 (1999) (quoting former Cal. Welf. & Inst. Code § 6600(a) (1995)). The California court held that the jury, to decide that question, does not need to know what the consequences will be if the answer is yes. Therefore, the Rains trial court erred by admitting testimony that the consequences would be an order committing the individual to a hospital for two years for treatment. Similarly, Post argues that it was error to allow the jury to hear about the treatment program at the SCC. In Post’s view, such evidence was likely to distract the jury from their true task — deciding whether Post was likely to reoffend.
¶65 Post’s argument ignores a significant difference between our statute and the California statute. The question for the jury in this case was whether Post’s mental condition made him likely to engage in predatory acts of sexual violence “if not confined to a secure facility.” In the proceedings under our statute, the jury is entitled to know about consequences. The jury necessarily knows that indefinite commitment will be the consequence if they decide the detainee is a sexually violent predator. The jury necessarily considers public safety and necessarily focuses on the relative risks of secure confinement as compared to unconditional release. Therefore, Rains is not on point and the majority errs in relying on it.
¶66 What the jury may not consider under our statute is whether there is a third option for the detainee: to place him in a setting less restrictive than total confinement but more restrictive than unconditional release. A statute provides that the jury may consider “only placement conditions *762and voluntary treatment options that would exist for the person if unconditionally released from detention” on the sexually violent predator petition.27 RCW 71.09.060(1); In re Det. of Thorell, 149 Wn.2d 724, 751-53, 72 P.3d 708 (2003). A number of years ago, this statute was held to violate equal protection when compared to chapter 71.05 RCW because it does not allow consideration of less restrictive alternatives until after commitment. In re Det. of Brooks, 145 Wn.2d 275, 36 P.3d 1034 (2001). Thorell overruled Brooks on this point.
¶67 The majority agrees with Post that the purpose of the statute is to provide petitioners such as Post with the right to present evidence of voluntary treatment options. Post argues that evidence of the treatment program at the SCC must be excluded because the statute does not expressly give the State “a corresponding right” to present such evidence.28 This is a misreading of the statute and the majority errs by adopting it. The purpose of the statute, and the instruction based upon it, is to prevent the jury from hearing about alternatives less restrictive than confinement in a secure facility. This is because such alternatives do not exist at the time of the initial commitment hearing under chapter 71.09 RCW; they may be considered only after an individual has been committed as a sexually violent predator. See Brooks, 145 Wn.2d at 293. The statute, in other words, leaves no middle ground for the jury to consider. The statutory instruction ensures that the jurors know their decision will either release the detainee into the community with no conditions or will keep him confined in a secure institution.
¶68 The trial court’s rulings kept the jury properly focused on these two options. The majority is concerned that the jury might have improperly committed Post just to make sure he got treatment or to make it possible for him to be released with conditions. The record does not bear out *763this concern. The State elicited only brief testimony from Anderson that some individuals committed to the SCC have been “released on conditions,” including treatment in the community under the umbrella of court supervision.29 Post did not object to this testimony. Later the State conducted a thorough cross-examination of defense witness Dr. Rosell. Without objection, Dr. Rosell testified that it was desirable to keep an offender like Post under supervision and that before Post was released he needed to understand his offense cycle and have a relapse plan in place that was based on his offense cycle.30 The State then attempted to elicit from Dr. Rosell that the community would be better protected if Post completed the SCC treatment program. The State also asked Dr. Rosell if he understood that Post could be released with court supervision if he completed the treatment program at the SCC.31 The court sustained Post’s objections to both questions and instructed the jury to disregard them. We must presume the jury did so and must accordingly conclude that the questions did not distract the jury from its essential task.
¶69 The statute directs that a jury may consider only placement and treatment options that will be available to a person who is released unconditionally. The statute does not, as Post suggests, prevent the State from comparing the defendant’s proposed unconditional release plan to the sex offender treatment program inside the institution. As the trial court rightly stated, the State must be allowed to show that voluntary treatment is not the model that works; the model that works is in-custody treatment. Post had started to go through the in-custody treatment model but failed to complete it. There is every reason why the jury should be allowed to consider all of the steps of treatment that Post had not yet completed because such evidence bears on *764the question whether he is likely to reoffend if released unconditionally.
¶70 Post assigns error to the trial court’s failure to give a limiting instruction. A trial court’s refusal to give a requested instruction is reviewed for abuse of discretion. Stiley v. Block, 130 Wn.2d 486, 498, 925 P.2d 194 (1996). Instructions are sufficient if they correctly state the law, are not misleading, and permit the parties to argue their theories of the case. State v. Peerson, 62 Wn. App. 755, 771, 816 P.2d 43 (1991). Considerable discretion is allowed when tailoring instructions to fit case facts. RWR Mgmt., Inc. v. Citizens Realty Co., 133 Wn. App. 265, 278, 135 P.3d 955 (2006). Post proposed that the court should tell the jury they “may not vote to commit Mr. Post merely because you would prefer that he have conditions upon his release or that you prefer the Special Commitment Program to his voluntary program.” His proposed instruction would have injected issues into the case that the evidence did not raise and that the State’s argument did not invite the jury to consider.32 The instructions given were sufficient to limit the jury to deciding whether Post was a sexually violent predator.
¶71 In a case where the detainee claims to have a voluntary treatment plan that will make him safe to be at large in the community, it is entirely appropriate for the State to argue that completing treatment in a secure facility is a better way to reduce the risk. The restraint the majority imposes on the State’s ability to present evidence of institutional treatment is not called for by the statute and is an unjustified obstacle to proof.
¶72 Finding no error, I would affirm.

 Clerk’s Papers at 514 (Instruction 5) (emphasis added); RCW 71.09.020(16).


 Clerk’s Papers at 516 (Instruction 7).


 Report of Proceedings (Dec. 14, 2004) at 27-28.


 Report of Proceedings (Dec. 14, 2004) at 75-76.


 Report of Proceedings (Dec. 14, 2004) at 132.


 Report of Proceedings (Dec. 14, 2004) at 133.


 Appellant’s Br. at 61.


 Clerk’s Papers at 516 (Instruction 7).


 Appellant’s Br. At 60.


 See majority at 737-38.


 Report of Proceedings (Dec. 9, 2004) at 125-26.


 Report of Proceedings (Dec. 9, 2004) at 126-27.


 Clerk’s Papers at 790 (Post’s proposed limiting instruction 2A).